CHRISTIAN, Judge.
The offense is murder; the punishment, death.
It was charged in the indictment, in substance, that appellant, with malice aforethought, killed Mamie Ellison by striking her with a bar and cutting her with a razor.
Deceased, who was the wife of appellant, was killed on the 14th of February, 1936. Witnesses for the State testified that the small children of appellant and deceased reported to them that appellant was killing deceased. When they entered the home of appellant deceased was lying on the floor, calling for help. When one of the witnesses attempted to interfere, appellant raised the head of deceased and slashed her throat with a razor. H then threw an iron bar at her.
Testifying in his own behalf, appellant admitted that he killed deceased. However, it was his version that deceased had attacked him with a razor because he was spanking one of their small children. In short, his testimony raised the issue of self-defense.
The evidence is sufficient to support the judgment of conviction.
No exceptions to the charge of the court are found in the record, and no bills of exception are brought forward.
The judgment is affirmed.

Affirmed.

The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.